Exhibit 10.55
 
 
SECOND AMENDMENT TO LOAN AGREEMENT
 
Dated August 3, 2009
 

 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LOAN AGREEMENT
This SECOND AMENDMENT TO LOAN AGREEMENT (the “Second Amendment”), dated
August 3, 2009, by and between the Development Authority of Fulton County (the
“Lender”), a public corporation created and existing under the laws of the State
of Georgia, and Inhibitex, Inc., a Georgia corporation (the “Borrower”).
W I T N E S S E T H:
WHEREAS, the Georgia Department of Community Affairs (the “Department”) made a
Regional Economic Business Assistance grant to the Lender for $2,500,000 (the
“Inhibitex REBA Grant”), dated March 30, 2004, for the benefit of the Borrower
with a grant award number of 04pd-060-3-4206 (the “Inhibitex REBA Award”); and
WHEREAS, under the terms of the Inhibitex REBA Award, the Lender agreed to lend
to the Borrower $2,500,000 (the “Loan”) to finance part of the costs of
acquiring, constructing and installing laboratory space to be located within the
research and headquarters facility on Westside Parkway in Alpharetta, Georgia
(the “Project”), which facility was to be leased to the Borrower by Cousins
Properties, Inc.; and
WHEREAS, the Lender and the Borrower entered into a Loan Agreement (the
“Original Loan Agreement”), dated December 28, 2004, setting forth the terms and
conditions of the Loan; and
WHEREAS, the Inhibitex REBA Grant is reimbursable by the Lender to the
Department pursuant to the conditions of the Inhibitex REBA Award; and
WHEREAS, to secure its obligation to repay the Inhibitex REBA Grant, the Lender
collaterally assigned all of its right, title, and interest in the Original Loan
Agreement, a Leasehold Deed to Secure Debt, dated December 28, 2004, from the
Borrower to the Lender, and a Security Agreement, dated as of December 28, 2004,
between the Borrower and the Lender (which instruments along with the Note, as
defined below, are collectively referred to as the “Loan Documents”), to the
Department, pursuant to the terms of an Assignment (the “Original Assignment”),
dated December 28, 2004; and
WHEREAS, under the Original Loan Agreement, Borrower was required to repay the
Loan over ten years in quarterly installments, but with an acceleration clause
that shortened the repayment term to three years if a Public Offering (as
defined in the Original Loan Agreement) occurred before the seventh anniversary
of the first quarterly installment due under the Original Loan Agreement; and
WHEREAS, a Public Offering occurred before the seventh anniversary of the first
quarterly installment due under the Original Loan Agreement, and, pursuant to a
notice from the Department, the term of the Loan was reduced to three years,
making the quarterly repayments equal to $208,333.33; and

 

1



--------------------------------------------------------------------------------



 



WHEREAS, the Borrower requested and the Georgia Department of Economic
Development (“GDED”), the Department and the Lender approved, a modification to
the Original Loan Agreement so the then remaining balance of $1,250,000 would be
amortized over four years instead of 18 months. This request was implemented and
reflected in a First Amendment to the Loan Agreement (the Original Loan
Agreement, as amended by the First Amendment, shall be referred to as the
“Amended Loan Agreement”) and a First Amendment to the Assignment, both dated
March 15, 2007; and
WHEREAS, in a letter dated January 30, 2009, the Borrower has requested that the
Loan terms be again modified to allow two payments of $78,125 to be made on
January 1, 2009, and January 1, 2010, with the remaining balance amortized over
two years with quarterly payments of $60,764, as reflected in the attached
amortization schedule. This request is based upon the Borrower’s need to
preserve cash for the next two years so that its ongoing research and clinical
trials may go forward despite a tightening of available commercial credit; and
WHEREAS, the GDED has endorsed this modification of the Loan; and
WHEREAS, the Lender and the Borrower wish to amend the Amended Loan Agreement to
reflect the recited changes;
NOW, THEREFORE, for and in consideration of the foregoing premises, the
agreements contained herein, the sum of Ten Dollars ($10.00) paid by each party
to the other, and other good and valuable consideration, all of which the
parties hereto acknowledge receiving as legally sufficient consideration at or
prior to the execution of this Second Amendment, the parties hereto agree as
follows:
Section 1. The second sentence of Paragraph 5(a) of the Amended Loan Agreement
is hereby deleted in its entirety and replaced with the following:
The Borrower shall make one payment of $78,125 on January 1, 2009, and one
payment of $78,125 on January 1, 2010, and, beginning January 1, 2011, and
continuing on the first day of each successive quarter make 8 equal installments
of $60,764, with a final payment of all unpaid principal and all other amounts
due under the Loan Documents being due and payable on January 1, 2013. The
Borrower shall execute and deliver to the Department (as assignee) a promissory
note, evidencing the remaining balance of the Loan (the “Note”), which will
contain the above repayment terms, among other things and the terms of which
must be satisfactory to the Department.
Section 2. Except as expressly supplemented and amended by this Second
Amendment, the Amended Loan Agreement is and shall remain unchanged and in full
force and effect in accordance with its terms. Nothing in this Second Amendment
is intended, or shall be construed, to constitute a novation or an accord and
satisfaction of the Amended Loan Agreement or the other Loan Documents, the
Loan, the Inhibitex REBA Award, or the Inhibitex REBA Grant or any indebtedness
evidenced by any of them or to modify, affect, or impair the perfection or
continuity of the Lender’s interests in any real or personal property that is
collateral for the Loan.
Section 3. This Second Amendment may be executed in several counterparts, each
of which shall be an original and all of which shall constitute but one and the
same instrument.

 

2



--------------------------------------------------------------------------------



 



SIGNATURES AND SEALS
IN WITNESS WHEREOF, the Lender has executed this Second Amendment by causing its
name to be hereunto subscribed by its Chairman and by causing the corporate seal
of the Lender to be impressed hereon and attested by its Secretary; and the
Borrower has executed this Second Amendment by causing its name to be hereunto
subscribed by its President and CEO, all being done as of the day and year first
above written.

          (SEAL) [c92492c9249201.gif]   DEVELOPMENT AUTHORITY OF FULTON COUNTY
 
       
(SEAL)
  By:   /s/
 
       
 
      Chairman  
Attest:
         
/s/
       
 
Secretary
       

              INHIBITEX, INC.
 
       
 
  By:   /s/
 
       
 
      President and CEO

 

3